DETAILED ACTION
1. 	Claims 20-47 are pending in this application 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to amendment
3.	Applicant’s response to the last Office Action filed on 03/07/2022 has been entered and made of record.

4.	Claims 20-43 and 45-47 have been amended.

5.  	Based on the Applicant amendment   the  rejection under 35  are expressly withdrawn 

Response to Argument
6.	The Applicant argument filed on 09/05/2022  are fully considered. For Examiner response see discussion below.

a.	 The Applicant has amended  claims 20,27, 34 and 41, by adding “automatically determine an allowed error between the position and the portion based on proximity of the position to another location of another character or graphic object or to a portion of the another character or graphic object”, and substantially argue  the applied prior art does  teach the added limitation. 
The Applicant argument is persuasive the 35 U.S.C 102 rejection based on the applied prior arts expressly withdrawn. However, after further search and consideration  a new prior art that teach the added limitation is found

Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.       Claims 20-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Charles Thacker hereafter (Thacker), US Patent Application Publication No.: 20050114773, filed on December 23, 2004, in view of HORIGUCHI TAKESHI (hereafter HORIGUCHI),JP H10207873A, published on 01/17/1998.  

As to claim 20, Thacker teaches A computing device (Fig.1 [0036], Fig.1 a computer100), comprising: 
a memory (Fig.1 [0036], system memory 120), 
touch screen (Fig.1 [0036], [0038] user may enter commands and information into the computer 100 through input devices, a pointing device 102, or pen 166 and digitalize 165  which is touch screen) include:
 a display for displaying data stored in the memory (Fig.1 [0036],  a monitor 107 or other type of display device designed to display  shape or object generated by the computer and stored in memory 120, wherein the object includes as lines, arrows, circles, squares, rectangles, triangles, and the like), and 
a surface (Fig.1 [0036], [0038, pen 166 and digitalize 165 which is touch screen. The user insert handwriting by write in digitalize 165 using the pen 166)
one or more processing units (Fig.1 [0036], in FIG. 1, the computer 100 includes a processing unit 110), configured to identify a command to insert or paste or a command comprises a command to select,  automatically identify a location(Fig.1 [0036], [0038] user enter commands and information (handwriting character, drawing, graphic object (see Fig.4)) into the computer 100 through input devices, such as a keyboard 101 and a pointing device 102, or pen 166 and digitalize 165. The command corresponds to the editing modes that include texts and symbol inserting as shown in FIG.4 , and cutting, pasting, bolding, underlining, italicizing, coloring, shading, un-deleting, undoing (see [0125]. The processing unit automatically recognize the commends and carry out the operation of inserting handwriting character, graphic object, bolding, underling, etc. . The information and the modified information such as cutting, pasting, bolding, underlining are stored in the memory. The computer system shown in Fig.1 automatically identify the location where the  digital handwritten ink is inserted) based on a portion of at least one character or graphic object on the display  proximate a user selected position on the surface, (Fig.1 [0036], [0038] user enter commands and information (handwriting character, drawing, graphic object (see Fig.4)) into the computer 100 through input devices, such as a keyboard 101 and a pointing device 102, or pen 166 and digitalize 165. The pen 166 put close to the digitalize (touch screen)  to insert digital inks); and 
the location being capable of being one of one or more locations in the memory at which to insert or paste or  to select the at least one character or graphic object  (Fig.4 [0052], for example the handwriting recognition software activate automatically as the user enters text or graphic symbol using the digitalizer165 and the pen 166.  The handwriting recognition software automatically recognize the location of the handwritten character and the graphic symbol to be inserted and display on the screen as shown in Fig. 4. The information and the modified information such as cutting, pasting, bolding, underlining are stored in the memory). 
It is noted that Thacke does not specifically teaches  “automatically determine an allowed error between the position and the portion based on proximity of the position to another location of another character or graphic object or to a portion of the another character or graphic object.”
On the other hand HORIGUCHI  teaches automatically determine an allowed error between the position and the portion based on proximity of the position to another location of another character or graphic object or to a portion of the another character or graphic object  ([0006], claim 4,  Outer frame creating means for automatically creating an outer frame outside the outermost upper, lower, left and right characters, and space determining means for determining a position in which all spaces between characters in the character strings of the plurality of lines are spaces. The allowed error corresponds to all the  spaces between characters in the character strings automatically determined by  the space determining means)
 Thacker and HORIGUCHI are combinable because both are directed to embedding data in electronic document (Abstracts).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to  incorporate  a method of program code  automatically create spaces in order that all spaces between characters in the character strings of the plurality of lines are spaces taught by HORIGUCHI (see claim 4) into Thacker.
The suggestion/motivation for doing so would have been to allow user of Thacker to produce clearly readable handwritten document  by generating spaces around handwritten characters that prevent overlapping handwritten characters  caused by  improperly  inserting  digital inks. 
As to claim 21, Thacker teaches command to insert comprises a command to insert one or more of at least one of characters or graphic objects, or one or more of or a portion of an object, image, picture, drawing, line, or symbol ( Fig.4, [0144], [0151],  as discus in claim 21 above the  processing unit automatically recognize the commends and carry out the operation of inserting handwriting character, graphic object, bolding, underling, etc. . The information and the modified information such as cutting, pasting, bolding, underlining are stored in the memory).

As to claim 22, Thacker teaches the one or more processing units are further configured to generate at least one of an audible signal and a visual signal to indicate a second user selected position closer to the portion of the at least one character or graphic object than a first user selected position([0142], When the first word is dragged, the entire flow may be moved on the page template to follow the first word. The other words of the dragged flow rearrange themselves to avoid any other flows existing on the page.  If the user attempts
 to drag the first word to a location occupied by another flow, the cursor change shape 
and further dragging may be prohibited. Generate at least one of an audible signal and a visual signal indicative of said proximity associated with said positional location corresponds to signal that force to change the shape of the cursor when the courser is approaching another flow).

As to claim 23, Thacker teaches the location is further identified based on the portion  of the at least one character or graphic object being closest to the position ([0142], as discussed above, if the user attempts to drag the first word to a location occupied by another flow, the cursor change shape and further dragging may be prohibited. Thus, the change of the cursor shape indicates the first word is very close to the location occupied by another flow).  

As to claim 24, Thacker teaches an  indication of the location on the surface comprises one or more changes in the user selected position ([0142], When the first word is dragged, the entire flow may be moved on the page template to follow the first word. The other words of the dragged flow rearrange themselves to avoid any other flows existing on the page. The dragging operation indicates the change in the user selection position, (i.e., the starting position and ending position of the dragging operating ).  

As to claim 25, Thacker  teaches another location of another character or graphic object is being capable of being one of the one or more locations ([0069],  Fig.4 illustrates insertion regions 272a, 272b, 274a, and 274b  characters or symbols can be inserted. The 
locations of these insertion regions are based on writing that rasters left to right, then down).
As to claim 26, Thacker  teaches the command comprises a command to select further comprises to: delete, remove, replace, move, copy, cut or change an attribute of, the at least one character (Fig.4, [0144], [0151],  with editing mode various functions that can be performed such as break word, recognize handwriting, underline, italicize, copy, cut, bold, insert bullet, insert graphic object), and wherein the attribute of the at least one character comprises  at least one of font type, size, font style  font color, bold, italic, one of underline, double underline, dotted underline and , one of strikethrough, double strikethrough, capitalized, small caps, or all caps(( Fig.4, [0144], [0151],  with editing mode various functions that can be performed such as break word, recognize handwriting, underline, italicize, copy, cut, bold, insert bullet, insert graphic object), or the command comprises a command to, automatically: insert, paste, select, delete, remove, copy, cut, change an attribute of or move, the at least one graphic object, and wherein the attribute of the at least one graphic object comprises color, style or line thickness([0066], [144], For example, in the editing mode, a user may tap on a word to set an insertion point, or drag the input device to select one or more words. In both instances, a context menu appear that indicates available editing options for the selected words (e.g., copy, cut, underline, bold, italics, encircled, struck-through, etc).

Claim 27 is rejected the same as claim 20 except claim 27 is directed to a method claim. Thus, argument analogous to that presented above for claim 20 is applicable to claim 27.

Claim 28 is rejected the same as claim 21 except claim 21 is directed to a method claim. Thus, argument analogous to that presented above for claim 21 is applicable to claim 28.

Claim 29 is rejected the same as claim 22 except claim 29 is directed to a method claim. Thus, argument analogous to that presented above for claim 22 is applicable to claim 29.

Claim 30 is rejected the same as claim 23 except claim 30 is directed to a method claim. Thus, argument analogous to that presented above for claim 23 is applicable to claim 30.

Claim 31 is rejected the same as claim 24 except claim 31 is directed to a method claim. Thus, argument analogous to that presented above for claim 24 is applicable to claim 31.

Claim 32 is rejected the same as claim 25 except claim 32 is directed to a method claim. Thus, argument analogous to that presented above for claim 25 is applicable to claim 32

Claim 33 is rejected the same as claim 26 except claim 33 is directed to a method claim. Thus, argument analogous to that presented above for claim 26 is applicable to claim 33.

Regarding claim 34, all claimed limitations are set forth and rejected as per discussion for claim 20

Regarding claim 35, all claimed limitations are set forth and rejected as per discussion for claim 21.

Regarding claim 36, all claimed limitations are set forth and rejected as per discussion for claim 22.

Regarding claim 37, all claimed limitations are set forth and rejected as per discussion for claim 23

Regarding claim 38, all claimed limitations are set forth and rejected as per discussion for claim 24.

Regarding claim 39, all claimed limitations are set forth and rejected as per discussion for claim 25.
Regarding claim 40, all claimed limitations are set forth and rejected as per discussion for claim 26.

Regarding claim 41, all claimed limitations are set forth and rejected as per discussion for claim 34.

Regarding claim 42, all claimed limitations are set forth and rejected as per discussion for claim 35.

Regarding claim 43, all claimed limitations are set forth and rejected as per discussion for claim 36.

Regarding claim 44, all claimed limitations are set forth and rejected as per discussion for claim 37.

Regarding claim 45, all claimed limitations are set forth and rejected as per discussion for claim 38.

Regarding claim 46, all claimed limitations are set forth and rejected as per discussion for claim 25

Regarding claim 47, all claimed limitations are set forth and rejected as per discussion for claim 40.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/ Primary Examiner, Art Unit 2699